                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                      8:17CR259

        vs.
                                                                         ORDER
CAMERON SMITH,

                       Defendant.

       The defendant appeared before the court on June 17, 2019 regarding Petition for
Warrant or Summons for Offender Under Supervision [41]. David R. Stickman represented the
defendant. Jody B. Mullis represented the government. The defendant was advised of the
alleged violation(s) of supervised release, right to retain or appointment of counsel, and any
right to a preliminary hearing in accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged
in the petition to believe the defendant violated the terms of supervised release and the
defendant should be held to answer for a final dispositional hearing. Fed. R. Crim. P.
32.1(b)(1)(C). The defendant shall appear personally for a final dispositional hearing before
Senior Judge Smith Camp in Courtroom No. 2, Third Floor, Roman L. Hruska U.S. Courthouse,
111 South 18th Plaza, Omaha, Nebraska on August 1, 2019, at 1:30 p.m.
       The government moved for detention based upon risk of flight and danger. The
defendant requested a continuance of the detention hearing. The detention hearing is
continued to June 20, 2019, at 11:00 a.m. before Magistrate Judge Michael D. Nelson in
Courtroom No. 6, Second Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza,
Omaha, Nebraska. The defendant will remain detained pending further order of the court.

       IT IS SO ORDERED.

       DATED this 17th day of June, 2019.

                                             BY THE COURT:

                                             s/ Michael D. Nelson
                                             United States Magistrate Judge
